Case: 17-14169   Date Filed: 08/02/2018   Page: 1 of 16


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14169
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cv-00132-WTH-CAS



WILLIAM EVERETT BRIGHTMON,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 2, 2018)

Before MARTIN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 17-14169      Date Filed: 08/02/2018     Page: 2 of 16


       William Everett Brightmon appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s (the “Commissioner”)

decision to deny his applications for supplemental-security income and disability-

insurance benefits (collectively, “disability benefits”). See 42 U.S.C. §§ 405(g),

1383(c)(3). On appeal, Brightmon argues that the Administrative Law Judge’s

(“ALJ”) findings that he had a high-school education and the residual functional

capacity (“RFC”) to perform a full range of work at the medium exertional level

were not supported by substantial evidence.

                                     I. Background

       Brightmon alleges disability as of June 25, 2013, based on a combination of

mental and physical impairments, including osteoarthritis, schizoaffective disorder,

and substance abuse.1 He was 59 at the alleged onset date and 62 by the time of

the hearing before the ALJ in April 2015. In the parlance of the Social Security

Administration, he was of “advanced age” at onset and “closely approaching

retirement age” by the time of the hearing. See 20 C.F.R. § 404.1563(d), (e).

Brightmon has a high-school education and past work experience as a laborer.

A.     Medical Records and Opinion Evidence




       1
       Brightmon originally claimed a disability-onset date in December 2011, which he later
amended to June 2013.

                                             2
             Case: 17-14169     Date Filed: 08/02/2018   Page: 3 of 16


      The medical evidence regarding Brightmon’s physical impairments—which

are the sole focus of this appeal—reflects that he has been treated for, among other

issues, pain in his neck, back, knees, and shoulder, and right-arm weakness.

Medical records through the end of 2013 are sparse and do not show any

significant problems. An x-ray taken in June 2013 showed mild degenerative

change in the thoracic and cervical spine. And Brightmon reported chronic pain in

his knees in August 2013. Otherwise, his exams were fairly normal. In October

2013, for example, he denied back pain or muscle aches to Dr. John Desrochers,

and the doctor’s findings were benign.

      In December 2013, the state disability agency denied reconsideration of its

denial of Brightmon’s application for disability benefits. As part of that denial, a

state-agency medical consultant reviewed Brightmon’s medical records and

offered an RFC assessment, opining that he could perform medium work. The

medical consultant found that he could lift 50 pounds occasionally and 25 pounds

frequently and could stand, walk, and sit for six hours each in an eight-hour

workday.

      Beginning with the 2015 records, the medical records reflect increased

treatment for Brightmon’s neck, back, arm, and knee problems. In February 2015,

a doctor noted that Brightmon had severe degenerative joint disease in his cervical




                                         3
               Case: 17-14169       Date Filed: 08/02/2018      Page: 4 of 16


neck bones.2 In March 2015, he was diagnosed with right-arm weakness, chronic

neck pain, lumbago, degenerative arthritis of the cervical spine, and chronic knee

pain. An x-ray taken in April 2015 revealed moderate to severe degenerative joint

disease in his cervical spine.

       After the April 2015 hearing, the ALJ ordered a physical consultative

examination, which Dr. Robert Greenberg conducted in June 2015.                            Dr.

Greenberg’s examination found decreased range of motion of the cervical and

lumbar spine, both hips, and right wrist, pain on motion of the cervical and lumbar

spine, and full range of motion of the knees and all other extremities. Other

findings included straight-leg-raising pain for both legs; normal gait and station; no

need for a cane or other assistive ambulatory device; difficulty tandem walking and

walking on heels and toes; inability to stoop; decreased right grip strength (4/5);

and no difficulty buttoning and unbuttoning his clothing. Dr. Greenberg assessed

Brightmon as having “[o]steoarthritis of the cervical spine, lumbar spine, right

wrist, both hips, and both knees.” Dr. Greenberg also noted that Brightmon had

experienced complications from recent esophageal surgery, resulting in the

placement of a gastronomy tube (“G-tube”) in his mid-abdomen to deliver nutrition




       2
         The treatment notes do not specify the basis for this finding, but it appears that the
doctor performed a CT scan of Brightmon’s neck, along with x-rays of his chest.

                                              4
               Case: 17-14169    Date Filed: 08/02/2018   Page: 5 of 16


directly to the stomach. Brightmon had lost over 25 pounds since the surgery one

month earlier.

         Dr. Greenberg completed a medical-source statement of ability to do work-

related activities and an RFC evaluation. In both assessments, Dr. Greenberg

opined that Brightmon’s impairments prevented him from performing work-related

activities that required heavy exertion or prolonged standing, walking, or bending.

         In August 2015, Brightmon was treated for neck pain with radiating arm

pain, right-arm weakness, and ongoing low-back and bilateral buttocks pain. Dr.

Steven Bailey found tenderness and pain on motion in the cervical and lumbosacral

spine, and tenderness in the buttocks and hips. Dr. Bailey assessed Brightmon as

having clear “symptoms of cervical radiculopathy as well as chronic low-back pain

with possible neurogenic claudication,” and he ordered magnetic-resonance-

imaging scans (“MRIs”) of the cervical and lumbar spine. The MRIs, taken in

September 2015, showed, among other problems, foraminal compression

bilaterally in the mild range in the cervical spine and “some significant

degenerative disc disease and bilateral facet arthropathy” in the lumbar spine. At a

follow-up visit in October 2015, Dr. Bailey’s physician assistant found diminished

range of motion of the cervical spine and mild tenderness in the lower lumbar

spine.




                                          5
             Case: 17-14169     Date Filed: 08/02/2018   Page: 6 of 16


      In September 2015, Brightmon was treated by Dr. Jerry Costain for chronic

pain in his neck, lower back, and right shoulder. At the initial visit, Brightmon had

right-shoulder tenderness with limited range of motion but full strength.

Brightmon was seen again two weeks later. The notes for the “musculoskeletal”

portion of the physical exam on that date state generally, “Normal range of motion.

He exhibits tenderness. He exhibits no edema.” The notes then go on to describe

in more detail the exams of Brightmon’s right shoulder and knees. Brightmon no

longer had right-shoulder tenderness. His right knee had mild joint effusion with

full range of motion and full strength. The treatment notes do not indicate that a

spinal exam was performed.         Dr. Costain prescribed pain medication and

recommended trying physical therapy.

B.    ALJ’s Unfavorable Decision

      In December 2015, the ALJ issued an unfavorable decision finding

Brightmon not disabled. The ALJ determined that, despite his physical and mental

impairments, Brightmon was able to perform a full range of work at the medium

exertional level with non-exertional limitations on the complexity of the tasks

involved and interaction with others. Relying on the testimony of a vocational

expert, the ALJ found that Brightmon could not perform his past work as a laborer

but that he could transition to other work in the national economy.




                                         6
             Case: 17-14169     Date Filed: 08/02/2018   Page: 7 of 16


      In concluding that Brightmon was capable of performing medium work, the

ALJ reviewed the medical evidence and found that, while the evidence was

consistent with multilevel degenerative disc disease of the cervical and lumbar

spine, objective clinical findings were “minimal” and treatment was conservative.

The ALJ gave “little weight” to Dr. Greenberg’s findings of decreased range of

motion, opining “that the claimant was recovering from recent abdominal surgery

which likely reduced his ability to perform full range of motion.” With regard to

the findings of the other doctors who examined Brightmon, the ALJ described Dr.

Costain’s findings as “fairly benign, showing a full range of motion of the spine

with full strength, full range of motion of the knee with full strength, and no

tenderness of the shoulders.” As for Dr. Bailey, the ALJ stated that his findings

“fail[ed] to show more than some cervical and lumbosacral spine, bilateral hip, and

bilateral buttock tenderness.” The ALJ also noted that Brightmon had normal

muscle bulk and tone, normal strength, normal gait and stance, and no more than

minimal treatment for his impairments. Overall, the ALJ found that “the lack of

objective medical findings and the lack of treatment suggest[] that his

musculoskeletal symptoms are not as limiting as alleged and would not prevent the

performance of medium exertional work.”

      Regarding the opinion evidence, the ALJ gave Dr. Greenberg’s assessed

limitations “little weight” because they were not consistent with his own evaluation


                                         7
             Case: 17-14169     Date Filed: 08/02/2018   Page: 8 of 16


or with the objective medical evidence as a whole. Again, the ALJ discredited Dr.

Greenberg’s findings of decreased range of motion because, in the ALJ’s view,

they were more likely due to Brightmon’s recent surgery. The only other opinion

evidence came from a state-agency medical consultant, who evaluated

Brightmon’s RFC based on the record as of December 2013 and opined that he

was capable of performing a full range of medium work. The ALJ gave “great

weight” to this opinion, stating that it was consistent with the medical record as a

whole.

      The Appeals Council denied review of the ALJ’s decision, and the district

court affirmed the ALJ’s decision in federal district court. Brightmon now appeals

to this Court, arguing primarily that substantial evidence does not support the

ALJ’s finding that he was capable of full-time medium work. We have jurisdiction

under 42 U.S.C. § 405(g), and we now vacate and remand.

                                  II. Discussion

      “In Social Security appeals, we must determine whether the Commissioner’s

decision is supported by substantial evidence and based on proper legal standards.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation

marks omitted). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). We must


                                         8
             Case: 17-14169    Date Filed: 08/02/2018   Page: 9 of 16


affirm a decision that is supported by substantial evidence even if the evidence

preponderates against the agency’s findings. Ingram v. Comm’r of Soc. Sec., 496
F.3d 1253, 1260 (11th Cir. 2007). And we may not reweigh the evidence, decide

the facts anew, or substitute our judgment for that of the ALJ. Winschel, 631 F.3d

at 1178.

      Though our review is deferential, “we do not act as automatons,” and,

instead, “[w]e must scrutinize the record as a whole to determine if the decision

reached is reasonable and supported by substantial evidence.”        MacGregor v.

Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986). A decision is not supported by

substantial evidence if the ALJ “reached the result that [he] did by focusing upon

one aspect of the evidence and ignoring other parts of the record.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). The ALJ must state with at least

some measure of clarity the grounds for her decision, and we will not affirm

“simply because some rationale might have supported the ALJ’s conclusions.”

Winschel, 631 F.3d at 1179.

      Under the Social Security Act, a person is disabled if he is unable “to engage

in any substantial gainful activity by reason of any medically determinable

physical or mental impairment.” 42 U.S.C. § 423(d)(1)(A). Regulations outline a

five-step, sequential evaluation process ALJs must use to determine whether a

claimant is disabled: (1) whether he is currently engaged in substantial gainful


                                         9
             Case: 17-14169    Date Filed: 08/02/2018    Page: 10 of 16


activity; (2) whether he has a severe impairment or combination of impairments;

(3) whether the impairment meets or equals the severity of a specified impairment

in the Listing of Impairments; (4) whether he can perform his past relevant work

despite his impairments; and (5) whether he can perform other work found in the

national   economy.       Winschel, 631 F.3d   at    1178;   see     20   C.F.R.

§§ 404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v).

      At step four of the sequential analysis, the ALJ must determine a claimant’s

RFC by considering all relevant medical and other evidence. Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004). The RFC is an assessment of a claimant’s

ability to do work despite his impairments. Lewis, 125 F.3d at 1440. Relevant

evidence includes a claimant’s medical history, medical signs, laboratory findings,

and statements about how the symptoms affect the claimant.                20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3).

      The claimant’s RFC also comes into play at step five, when “the

Commissioner must determine that significant numbers of jobs exist in the national

economy that the claimant can perform.” Winschel, 631 F.3d at 1180. An ALJ

may make this determination either by obtaining the testimony of a vocational

expert or by applying the Medical-Vocational Guidelines (the “grids”). Id. The

grids direct a finding of “disabled” or “not disabled” based on a combination of

vocational factors, including a claimant’s maximum exertion level, age, education,


                                        10
            Case: 17-14169     Date Filed: 08/02/2018    Page: 11 of 16


and previous work experience. See 20 C.F.R. pt. 404 subpt. P, app. 2. As relevant

here, the grids direct a finding of not disabled for an individual closely

approaching retirement age (aged 60 or older) who is limited to medium work, has

a high-school education, and lacks previous or skilled work experience. 20 C.F.R.

pt. 404, subpt. P, app. 2 § 203.06. The same individual who is limited to light

work instead of medium work, however, is disabled.

      Brightmon challenges the sufficiency of the evidence to support the ALJ’s

finding that he has the RFC to perform medium work. “Medium work requires the

ability to lift 50 pounds, to carry 25 pounds frequently, and to do a good deal of

walking and standing.” Francis v. Heckler, 749 F.2d 1562, 1564 (11th Cir. 1985);

see 20 C.F.R. § 404.1567(d). The Commissioner has elaborated on the definition

of “medium work” in Social Security Ruling (“SSR”) 83-10, which is binding on

ALJs. See 20 C.F.R. § 402.35(b)(1). According to SSR 83-10,

      The considerable lifting required for the full range of medium work
      usually requires frequent bending-stooping. (Stooping is a type of
      bending in which a person bends his or her body downward and
      forward by bending the spine at the waist.) Flexibility of the knees as
      well as the torso is important for this activity. (Crouching is bending
      both the legs and spine in order to bend the body downward and
      forward.) . . . In most medium jobs, being on one’s feet for most of
      the workday is critical. Being able to do frequent lifting or carrying of
      objects weighing up to 25 pounds is often more critical than being
      able to lift up to 50 pounds at a time.

SSR 83-10, available at 1983 WL 31251.



                                         11
             Case: 17-14169    Date Filed: 08/02/2018   Page: 12 of 16


      Here, we conclude that substantial evidence does not support the ALJ’s

finding that Brightmon had the RFC to perform medium work. The ALJ provided

two main reasons for his decision: (1) it was consistent with a state-agency medical

consultant’s RFC determination that Brightmon could perform medium work; and

(2) the medical records overall, in the ALJ’s view, showed “minimal” objective

clinical findings and treatment. Both reasons are problematic.

      The RFC assessment of the state-agency medical consultant, to which the

ALJ gave “great weight,” does not provide substantial evidence on the record as a

whole. That is because the medical consultant’s assessment was not based on the

record as a whole. It was based on the medical record as of December 2013, when

the only evidence of note was a June 2013 x-ray showing mild degenerative

change in the thoracic and cervical spine.

      Since December 2013, however, the medical record is much more developed

regarding Brightmon’s physical impairments, particularly his lower back and neck

problems. He has been diagnosed with osteoarthritis of the cervical spine, lumbar

spine, right wrist, both hips, and both knees, as well as with right-arm weakness.

He underwent imaging scans, which showed moderate to severe degenerative joint

disease in his cervical spine and significant degenerative disc disease and bilateral

facet arthropathy in the lumbar spine. And doctors made clinical findings of

decreased range of motion in his cervical and lumbar spine and both hips, pain on


                                         12
              Case: 17-14169    Date Filed: 08/02/2018    Page: 13 of 16


motion of the cervical and lumbar spine, and tenderness in all of these areas. All

of this evidence is materially relevant to whether Brightmon can perform the

“considerable lifting” and “frequent bending-stooping” usually required for the full

range of medium work. See SSR 83-10, available at 1983 WL 31251.

        However, no expert apart from Dr. Greenberg, whose opinion the ALJ

rejected, expressed an opinion about what these post-December 2013 records

meant for Brightmon’s ability to work despite his impairments. And the fact that

the ALJ’s RFC assessment mirrored an RFC assessment given in December 2013,

before any of this evidence existed, makes it difficult to say that the ALJ properly

“[took] into account and evaluate[d] the record as a whole.” McCruter, 791 F.2d at

1548.

        To be sure, the ALJ discussed some of the evidence that was contrary to the

decision, particularly Dr. Greenberg’s evaluation, but the ALJ’s reasons for

rejecting that evidence are problematic as well.         In determining that clinical

findings overall were minimal, the ALJ gave “little weight” to Dr. Greenberg’s

findings, following a physical examination, that Brightmon had limited range of

motion in his neck, back, hips, and wrist as a result of his osteoarthritis. The ALJ

reasoned that the actual cause of the limited range of motion was “likely” his

recent surgery, specifically the placement of a G-tube in his mid-abdomen.




                                         13
              Case: 17-14169       Date Filed: 08/02/2018      Page: 14 of 16


       Yet it is generally improper for an ALJ to substitute his own judgment for

that of a medical expert because, among other reasons, ALJs are not medical

experts. Graham v. Bowen, 786 F.2d 1113, 1115 (11th Cir. 1986); Freeman v.

Schweiker, 681 F.2d 727, 731 (11th Cir. 1982). In rejecting Dr. Greenberg’s

findings, the ALJ did not cite any expert opinion supporting his view as to why

Brightmon had limited range of motion, for there is none. Nor did the ALJ explain

the medical basis for concluding that the placement of the G-tube would have

affected range of motion in his neck, back, hips, or wrist. Notably, the record does

not contain records of the surgery. The Commissioner suggests without further

elaboration that the ALJ’s finding was a matter of “logical[] reason[ing]” or

common sense. But the more accurate word for it is “speculation.” In short, the

ALJ made an impermissible medical judgment unsupported by the record.3

       What’s more, the ALJ disregarded other evidence that was consistent with

Dr. Greenberg’s findings. See McCruter, 791 F.2d at 1548 (“It is not enough to

discover a piece of evidence which supports that decision, but to disregard other

contrary evidence.”). The ALJ stated that Dr. Bailey’s findings failed to show

more than some tenderness in the cervical and lumbar spine, both hips, and

       3
          The ALJ’s rejection of Dr. Greenberg’s finding of decreased grip strength is likewise
problematic. Dr. Greenberg did not tie that finding to “hand abnormalities,” so the absence of
hand abnormalities does not contradict the finding, particularly when other evidence indicates
that Brightmon experienced right-arm weakness as a complication of his neck injuries. Nor is
the fact that Brightmon was capable of fine and gross manipulation inconsistent with decreased
grip strength.

                                              14
               Case: 17-14169        Date Filed: 08/02/2018       Page: 15 of 16


buttocks. But Dr. Bailey’s treatment notes also indicate pain on motion of the

cervical and lumbar spine, symptoms of cervical radiculopathy, and, significantly,

diminished range of motion in the cervical spine. Moreover, the ALJ’s description

of the overall evidence as showing “minimal” objective findings is difficult to

square with imaging scans showing “moderate to severe” osteoarthritis of the

cervical spine and “significant” degenerative disc disease and bilateral facet

arthropathy in the lumbar spine. 4

       Nor is there any expert evidence in the record, apart from Dr. Greenberg’s

evaluation, which the ALJ rejected, regarding Brightmon’s ability to work after

December 2013. As we have explained above, we agree with the ALJ to the extent

that the medical record as of December 2013, when the medical consultant gave

the RFC assessment, was fairly benign. But the medical record has changed

substantially since that time. And no medical expert apart from Dr. Greenberg

opined about Brightmon’s ability to work despite the physical impairments

indicated in the records after December 2013.

       For all of these reasons, the ALJ’s finding that Brightmon had the RFC to

perform a full range of medium work despite his impairments through December

       4
            While it is true, as the Commissioner urges, that the ALJ is permitted to resolve
conflicts in the evidence, see Watson v. Heckler, 738 F.2d 1169, 1172 (11th Cir. 1984) (stating
that it is the ALJ’s responsibility to resolve conflicts in the evidence, including evaluations of a
claimant’s RFC), the ALJ did not resolve conflicts between clinical findings in reaching the
decision. Rather, the ALJ found the medical evidence as a whole consistent with “minimal
objective clinical findings.” That determination, however, is not supported by the record.

                                                15
                Case: 17-14169      Date Filed: 08/02/2018       Page: 16 of 16


2015, when the ALJ issued his decision, is not supported by substantial evidence.

That finding was not supported by any expert evidence for the time period after

December 2013, and the ALJ reached his decision by improperly disregarding

evidence favorable to Brightmon. We therefore vacate the judgment of the district

court and remand with instructions to remand this case to the Commissioner for

further proceedings regarding Brightmon’s eligibility for disability benefits. 5

      As for ALJ’s finding that Brightmon had a high-school education,

substantial evidence supports that determination. Indeed, Brightmon reported that

he had that he had earned a high-school diploma and testified that he had attended

some junior college.          Even assuming that the ALJ could have found that

Brightmon had a “limited” education based on a psychological assessment, the

record supports the ALJ’s contrary finding. And Brightmon provides no support

for his assertion that graduation from a segregated high school, in and of itself,

does not, as a matter of law, qualify as a high-school education under the grids.

      VACATED AND REMANDED.




      5
          We express no opinion regarding Brightmon’s eligibility for benefits on remand.
                                               16